Title: Thomas Jefferson to John H. Peyton, 17 December 1819
From: Jefferson, Thomas
To: Peyton, John Howe


					
						Dear Sir
						
							Monticello
							Dec. 17. 19.
						
					
					I wait only to recieve a copy of the decree respecting my mill, to suggest to you proper commissioners. must they be of the county? every man above our little ridge of mountains & on the waters of our river is interested on the side of the defendants. they must certainly come from below the S. W. mountains and not have  rival mills. may they be taken from the adjacent counties? their report must be the foundation of a new and full bargain which the court will have to make for us, for example.
					where shall the locks be built?
					if below the mill, should they not be obliged to fill up the old chasm?
					who is to maintain the dam, & keep the canal clean?
					if both, in what proportions?
					must they not keep a lock-keeper on the spot?
					must they not give sufficient security against damage?
					
					I have just compleated a canal for a mill at the West end of the dam, a lock a few yards below that end of the dam of 3. or 4. feet lift only would let them down below the bottom of my dam. can they have any right  but to be placed where they would be if my dam were not there?
					shall I not have a right to use my own canals for other works, such as a threshing machine, saw mill (one being actually built and in use at on the canal at the West end?
					in fine, the commissioners must, I suppose, find all the facts which may be necessary to enable the court to make the a specific bargain for us, which we never made nor thought of for ourselves.
					
						your’s with great esteem & respect.
						
							Th: Jefferson
						
					
				